Case 1:18-cv-00681-RJL Document 140-4 Filed 01/31/20 Page 1 of 6




                 EXHIBIT 3
Case 1:18-cv-00681-RJL Document 140-4 Filed 01/31/20 Page 2 of 6




                                                            BUTMED000268
Case 1:18-cv-00681-RJL Document 140-4 Filed 01/31/20 Page 3 of 6




                                                            BUTMED000269
Case 1:18-cv-00681-RJL Document 140-4 Filed 01/31/20 Page 4 of 6




                                                            BUTMED000270
Case 1:18-cv-00681-RJL Document 140-4 Filed 01/31/20 Page 5 of 6




                                                            BUTMED000271
Case 1:18-cv-00681-RJL Document 140-4 Filed 01/31/20 Page 6 of 6




                                                            BUTMED000272
